Shea, J., with whom Kline, J., joins,
concurring. I disagree with the analysis that General Statutes § 46b-86 (a) was not designed to change the common law by permitting parents, by stipulation incorporated into a dissolution decree, to limit their children’s right to support. The statute expressly excepts from the power to modify “any final order for the periodic payment of permanent alimony or support” those decrees that preclude such modification. (Emphasis added.) From the viewpoint of statutory construction, a provision in a decree barring modification of support is no less effective than one prohibiting modification of alimony, the validity of which we have implicitly recognized. See Holley v. Holley, 194 Conn. 25, 31, 478 A.2d 1000 (1984); Connolly v. Connolly, 191 Conn. 468, 473, 464 A.2d 837 (1983); McGuinness v. McGuinness, 185 Conn. 7, 9, 440 A.2d 804 (1981); Scoville v. Scoville, 179 Conn. 277, 279-80, 426 A.2d 271 (1979).
Though I disagree with the statutory construction analysis of the opinion, I agree with the result reached upon constitutional grounds. To permit parents in a dissolution action, where their individual interests frequently conflict with those of their children, to preclude by their agreement any future judicial inquiry into the adequacy of support arrangements for their minor children who are not separately represented, no matter how the circumstances of the children may change, is a taking of property without due process of law. Fuentes v. Shevin, 407 U.S. 67, 96, 92 S. Ct. 1983, 32 L. Ed. 2d 556, reh. denied, 409 U.S. 902, 93 S. Ct. 177, 34 L. Ed. 2d 165 (1972); Sniadach v. Family Finance Corporation, 395 U.S. 337, 341-42, 89 S. Ct. 1820, 23 L. Ed. 2d 349 (1969); Roundhouse Construction Corporation v. Telesco Masons Supplies Co., 168 Conn. 371, 362 A.2d 778, vacated, 423 U.S. 809, 96 S. Ct. 20, 46 L. Ed. 2d 29 (1975), aff’d on remand, 170 Conn. 155, 365 A.2d 393, cert. denied, 429 U.S. 889, 97 S. Ct. 246, *27050 L. Ed. 2d 172 (1976). Perhaps the majority opinion also rests partly on this constitutional ground. As I think the legislative intent is clearly expressed in the statute and does sanction the preclusion of support as well as alimony modification in a dissolution decree, I must rest wholly on the constitutional ground in concurring with the result reached.